DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1 – 6 & 11- 19 have been examined in this application. This communication is the first action on the merits.
The filing date of the above referenced application is April 10, 2019.  The Application Data Sheet filed on April 10, 2019, claims foreign priority to application AU2016904113 with a filing date of October 11, 2016. Examination will be conducted in consideration of the priority date as being October 11, 2016.  The Information Disclosure Statement filed on July 10, 2019 has been considered.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6 & 11- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2015/0170136 A1) in view of Vippagunta et al. (US 9928518 B1). Hereinafter referred to as Patel and Vippagunta respectively. 
With respect to claim 1, Patel teaches A method comprising: a first mobile device detecting a radio signal and an associated authorisation request packet from a second mobile device over a Bluetooth Low Energy interface, the authorisation request packet including a first data attribute comprising a unique identifier of the second mobile device, a second data attribute being a first predetermined RSSI data value, [[and]] a third data attribute comprising transaction data, and a fourth data attribute being a second predetermined RSSI data value (Patel, [0069] The server 130 receives an authorization request (sometimes also herein called an "AuthRequest") from the adapter module 100 (via a mobile device 150) and, if funds are available, returns an authorization grant (sometimes also herein called an "AuthGrant" or an "authorization grant token") for funds. FIG. 22 shows components associated with the server 130. The shown example may be divided 
measuring by the first mobile device [[the]] a received signal strength indicator (RSSIm) of the detected radio signal; (Patel, [0117] teaches the adapter module 100 establishes a queue prioritized by RSSI and time (e.g., who was first and whether the authorization has expired) and it 
storing by the first mobile device the measured RSSIm together with an associated time stamp in a historical data structure (Patel, [0117], [0072] further teaches A mathematical computation that determines the RSSI threshold to determine when a user is in the authorization zone 104 and/or the payment zone 102. This computation can take into consideration numerous historical data points as well as transaction specific information such as which the mobile device 150 is being used, payment accepting unit type, among other factors. Preferably the RSSI is logged while the user is making his selection (this is the one time in the entire process that the user definitely will be "in range" (e.g., they will be arm's length from the machine 120 because they are physically interacting with the machine 120).);
 calculating by the first mobile device an average RSSI value (RSSIavg ) by performing an averaging analysis on the RSSIm values in the historical data structure (Patel, [0072], [0117], [0102] further teaches Using the historically logged RSSI data, the adapter module 100 calculates one of several "average" RSSI using various mathematical models. This "average" could be a traditional average, a moving average, a weighted average, a median, or other similar summary function. The adapter module 100 could pre-process the historical data before running the function, such as to eliminate top and bottom data points, suspect data points, etc.);

[[and]] if RSSIavg meets or exceeds the first predetermined RSSI data value, preparing the transaction data for display on an interface of the first mobile device (Patel, [0121]); if RSSIavg does not meet or exceed the first predetermined RSSI data value, determining if RSSIavg meets or exceeds the second predetermined RSSI value, and if RSSIavg meets or exceeds the second predetermined RSSI value, downloading a digital certificate of the second mobile device for storage to memory of the first mobile device, wherein the second predetermined RSSI value is less than the first predetermined RSSI value. (Patel, [0229] teaches an authorization zone threshold criterion, and the device sends at least the authorization request code comprises sending, to the server, at least the authorization request code via the second communication capability in accordance with a determination that the authorization zone threshold criterion is satisfied. In some implementations, the advertised information includes a baseline authorization zone threshold (i.e., an authorization zone criterion) indicating a baseline RSSI that the mobile device 150 (or the application 140) is required to observe before being within the authorization zone of the payment module 100. In some implementations, the mobile device 150 (or the application 140) offsets the baseline authorization zone threshold based on the strength and/or reception of the short-range communication capability (e.g., BLE radio/transceiver) of the mobile device 150. In some implementations, the mobile device 150 forwards the authorization code to the server 130 when the authorization zone criterion is satisfied (i.e., the mobile device 150 observes an RSSI equal to or exceeding the baseline authorization zone threshold). For example, baseline authorization zone threshold for a payment module associated with module ID 0xA23 is -70 db. Continuing with this example, the mobile device 150 (or the application 140) offsets the baseline authorization zone threshold by -5 db because the mobile device 150's BLE radio/transceiver is weak. Continuing with this example, when the mobile device 150 observes an RSSI equal to or exceeding -75 db from payment module 100 associated with module ID 0xA23, the mobile device 150 forwards the authorization code to the server 130.).
Patel teaches a second device, the payment acceptance unit/machine associated with the merchant. However, it does not teach that this device is a mobile device. 
Vippagunta further teaches that the merchant device is a mobile device (Vippagunta, c.3 l.34-54 teaches an illustrative computing environment 100 for using a transaction service provider to support the use of a mobile device as a point-of-sale device. The computing environment may include a transaction service provider 102. The transaction service provider 102 may include servers 104 that interact with multiple mobile devices that are used by merchants, such as a mobile device 106 that is used by a merchant 108. The servers 104 may also interact with client devices that are used by customers, such as the client device 110 that is used by a customer 112. The servers 104 of the transaction service provider 102 may also interact with one or more servers 114 of a payment service provider 116. In various embodiments, the servers 104 of the transaction service provider 102 may communicate with the mobile device 106, the client device 110, and the servers 114 of the payment service provider 116 via a network 118. The network 118 may be a local area network ("LAN"), a larger network such as a wide area network ("WAN"), a mobile telephone network, and/or a collection of networks, such as the Internet. The network 118 may be a wired network, a wireless network, or both.)
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a payment processing systems, and in particular, to a mobile-device-to-machine payment processing system over a non-persistent network connection as taught above by Patel and implement a method use for a mobile device with a merchant application may enable the merchant to turn the mobile device into a point-of-sale terminal that interfaces with a server as taught by Vippagunta to provide a system for a computing environment 100 for using a transaction service provider to support the use of a mobile device as a point-of-sale device (Vippagunta, c.3 l.34-54), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to conduct a wireless transaction over a signal ranges with the motivation to enable the merchant to turn the mobile device into a point-of-sale terminal that has the ability to process electronic transactions. (Vippagunta, c.3 l.4-21)
With respect to claim 2,
The examiner notes that the claim reads as follows:
A method comprising: 
a first mobile device detecting a radio signal and an associated authorisation request packet from a second mobile device over a Bluetooth Low Energy interface, the authorisation request packet including a first data attribute comprising a unique identifier of the second mobile -2-Serial No. 16/341,037 device, [[and]] a second data attribute comprising a first predetermined RSSI data value, and a third data attribute comprising a second predetermined RSSI data value; 
determining by the first mobile device a received signal strength indicator (RSSIm) of the detected radio signal; 
storing by the first mobile device the RSSIm together with an associated time stamp in an historic data structure; 
calculating by the first mobile device an average RSSI value, RSSIavg, by performing an averaging analysis on stored RSSIm values in the historical data structure that are associated with the first data attribute; 
and if RSSIavg meets or exceeds the first predetermined RSSI data value, preparing transaction data received from the second mobile device for display on an interface of the first mobile devices if RSSIavg does not meet or exceed the first predetermined RSSI data value, determining if RSSIavg meets or exceeds the second predetermined RSSI value, and if RSSIavg meets or exceeds the second predetermined RSSI value, downloading a digital certificate of the second mobile device for storage to memory of the first mobile device, wherein the first mobile device is a client device and the second mobile device is a merchant device, and wherein the second predetermined RSSI value is less than the first predetermined RSSI value.
Claim 2 is directed to the method which is implied by the method of claim 1, and therefore rejected on the same rational as claim 1.
With respect to claim 3, Patel in view of Vippagunta teaches the invention as stated in claim 2. Patel further teaches wherein the authorisation request packet comprises the 35transaction data (Patel, FIG. 24D, ).
With respect to claim 4, Patel in view of Vippagunta teaches the invention as stated in claim 2. Patel further teaches  wherein the transaction data is received separately from the authorisation request packet (Patel, [0244] teaches some implementations, for example, the status flags 1108 (e.g., in packet 1100, FIG. 24A) include upload information indicator 1116, which indicates that the payment module is storing one or more interrupted transactions, and/or also includes transaction information (e.g., transaction information 1150, FIG. 24D) corresponding to the one or more incomplete transactions (e.g., an amount of the first transaction, a user ID, etc.). In some implementations, upload information indicator 1116 triggers the mobile device 150 to connect to payment module 100 immediately (e.g., if it has interrupted transaction information to be uploaded to the server 130). Alternatively, as described in greater detail below, the transaction information 1150 is generated and sent separately from the status flags 1108.). 
With respect to claim 5, Patel in view of Vippagunta teaches the invention as stated in claim 2. Patel further teaches further comprising determining if a payment certificate 5has previously been stored to a memory of the first mobile device, and if the payment certificate has previously been stored to a memory then the step of preparing the transaction data includes retrieving the transaction data from the memory of the first mobile device (Patel, [0158] teaches In some implementations, when the authorization code 1104 is the hash value, the server 130 encrypts the authorization grant token 1140 including the hashed value with the shared secret encryption key associated with payment module 100. Subsequently, when mobile device 150 sends the authorization grant token 1140 to payment module 100 after detecting a trigger condition, the payment module 100 decrypts the authorization grant token 1140 using the secret key known only to server 130 and payment module 100 (which authenticates the message and the authorization grant), and then matches the hash value included in the decrypted authorization grant token 1140 to previously broadcast valid (unexpired) hash values (i.e., auth codes) to determine validity of the (which was known only by payment module 100).).
With respect to claim 6, Patel in view of Vippagunta teaches the invention as stated in claim 2. Patel further teaches further comprising determining if a payment certificate has previously been stored to a memory of the first mobile device, and if the payment certificate has not previously been stored to a memory of the first mobile device then the step of preparing the transaction data includes first downloading the payment certificate and the third attribute from the second mobile device for storage to memory 15of the first mobile device (Patel, [0158], [0097] further teaches An authorization occurs in preparation for when the user enters the payment zone 102 (shown in FIGS. 1-2). An authorization expires in a set period of time (for example, five minutes), so if the mobile device 150 is still in the authorization zone 104 at the time of expiration, the adapter module 100 submits for and receives another authorization. This will continue for a set number of times (for example, the limit may be three times to limit cases of numerous authorizations for a mobile device that may remain in the authorization zone 104 for an extended period of time without completing a transaction). Should authorization fail (for instance if the limit had been reached) prior to the user entering the payment zone 102, the adapter module 100 will request authorization when the mobile device 150 enters the payment zone 102 (which adds a few seconds to the experience).). 
With respect to claim 11, Patel in view of Vippagunta teaches the invention as stated in claim 2. Patel further teaches wherein each of the first and second predetermined RSSI values is configurable via the second mobile device (Patel, [0072] teaches A mathematical computation that determines the RSSI threshold to determine when a user is in the authorization zone 104 and/or the payment zone 102. This computation can take into consideration numerous historical data points as well as transaction specific information such as which the mobile device 150 is being used, payment accepting unit type, among other factors. Preferably the RSSI is logged while the user is making his selection (this is the one time in the entire process that the user definitely will be "in range" (e.g., they will be arm's length from the machine 120 because they are physically interacting with the machine 120). The type of user mobile device 150, accelerometer data (e.g., is the user moving or stationary), and/or other information may also be logged while the user is making his selection. The adapter module 100 can give a reference RSSI for the payment zone 102 for the machine 120, and the application 140 can make a +/- adjustment based on the specific mobile device 150 on which it is installed. Over a period of time, the payment processing system continues to improve itself based on additional data points.). 

With respect to claim 12, Patel in view of Vippagunta teaches the invention as stated in claim 2. Patel further teaches  wherein the stored RSSIm values used in the averaging 35analysis each have a time stamp not older than a predetermined age (Patel, [0011] teaches After sending the first transaction information to the first mobile device, the method includes: deleting the stored first transaction information generated for the first transaction performed by the first user of the first mobile device in accordance with a determination that first acknowledgement information has been received from the first mobile device within a predetermined time period; and maintaining the stored first transaction information generated for the first transaction performed by the first user of the first mobile device in accordance with a determination that the first acknowledgement information has not been received from the first mobile device within the predetermined time period., [0071], [0102] “moving average”).

With respect to claim 13, Patel in view of Vippagunta teaches the invention as stated in claim 12. Patel further teaches wherein the predetermined age is between about 0.1 seconds and about 5 seconds (Patel, teaches when the user connects to a payment accepting unit 120, the mobile device 150 can send a communication to the payment accepting unit 120 for momentary display to the user on the display 122, 124 of the payment accepting unit 120. For example, the mobile device 150 can send a communication (e.g., "connected" or "Fred's Mobile Device Connected") to the payment accepting unit's display 122, 124 for a predetermined period of time (e.g., 1-3 seconds) so when the user is in payment zone 102, it is clear which payment accepting unit 120 the user is connected to prior to making a purchase (either in hands-free or manual mode), [0102] “moving average” and [0117] “for example, the strongest average RSSI takes priority. Preferably the queue is not a static measure of the RSSI but an averaged measure over the period of time in the queue. This compensates for a scenario in which a user may be walking around in the queue and then shows up at the payment accepting unit 120 just as the previous user is finishing. If another user was also in the payment zone 102 and stood there the entire time, but may have newer authorization, he could win out.”
With respect to claim 14, Patel in view of Vippagunta teaches the invention as stated in claim 13. Patel further teaches wherein the predetermined age is between about 0.2 seconds and about 2 seconds (Patel, [0136] teaches the payment module 100 sends out a unique authorization code every X seconds (e.g., 100 ms, 200 ms, 500 ms, etc.). In some implementations, the unique authorization codes are randomly or pseudo-randomly generated numbers. In some implementations, the payment module 100 stores broadcasted authorization codes until a received authorization grant token matches one of the stored authorization codes. In some implementations, the payment module 100 stores broadcasted authorization codes for a predetermined amount of time (e.g., Y minutes) after which time an authorization code expires and is deleted, [0117] “for example, the strongest average RSSI takes priority. Preferably the queue is not a static measure of the RSSI but an averaged measure over the period of time in the queue. This compensates for a scenario in which a user may be walking around in the queue and then shows up at the payment accepting unit 120 just as the previous user is finishing. If another user was also in the payment zone 102 and stood there the entire time, but may have newer authorization, he could win out.”
With respect to claim 15, Patel in view of Vippagunta teaches the invention as stated in claim 2. Patel further teaches further comprising:
 receiving a plurality of subsequent data packets from the second mobile device, each subsequent data packet being received at the first mobile device after receiving the 10authorisation request packet, and each subsequent data packet including the first and second attributes (Patel, FIG. 24A-24D teaches illustrates a block diagram of transaction information 1150 generated by the payment module 100 (e.g., in step 1204 of the process 1200 in FIG. 25A) in accordance with some implementations. In some implementations, the transaction information 1150 includes: a transaction ID 1152 for the respective transaction, a module ID 1154, a user ID 1156, (optionally) the authorization code 1158, transaction status information 1160, the transaction amount 1162, and other information 1164. [0244]); 
determining a received signal strength indicator (RSSIm) of the detected radio signal of each received subsequent data packet (Patel, [0071], FIG. 24A-24D.); 
storing the RSSIm of each received subsequent data packet together with an 15associated time stamp of receipt of the respective subsequent data packet in the historic data structure (Patel, [0136]).
With respect to claim 16, Patel in view of Vippagunta teaches the invention as stated in claim 2. Patel further teaches wherein if RSSIavg does not meet or exceed the first predetermined RSSI data value, then the calculating is performed again after a 20predetermined delay (Patel, [0158], [0097], [0106] teaches along with the threshold that is calculated (in the payment and/or the authorization zone(s)), a safety margin can be added to minimize scenarios in which a user is within range, but the mobile-device-to-machine payment processing system does not recognize it because the threshold may not have been reached. For example, if the calculated RSSI for an iPhone.TM. 5 on machine 4567 is -68 db, the mobile-device-to-machine payment processing system may add a safety margin of -5 db, and establish the threshold at -73 db. So when a user's phone is communicating with the adapter module 100 at an RSSI of -73 db or better, the mobile-device-to-machine payment processing system will allow the mobile device 150 to credit the payment accepting unit 120.).
With respect to claim 17, Patel in view of Vippagunta teaches the invention as stated in claim 2. Patel further teaches wherein the predetermined delay is between about 2 seconds and about 5 seconds (Patel, [0121] teaches when the user connects to a payment accepting unit 120, the mobile device 150 can send a communication to the payment accepting unit 120 for momentary display to the user on the display 122, 124 of the payment accepting unit 120. For example, the mobile device 150 can send a communication (e.g., "connected" or "Fred's Mobile Device Connected") to the payment accepting unit's display 122, 124 for a predetermined period of time (e.g., 1-3 seconds) so when the user is in payment zone 102, it is clear which payment accepting unit 120 the user is connected to prior to making a purchase (either in hands-free or manual mode).).
With respect to claim 18, Patel in view of Vippagunta teaches the invention as stated in claim 2. Patel further teaches wherein the number of stored RSSIm values used in the calculating is between 2 and 50 (Patel, [0102] teaches Using the historically logged RSSI data, the adapter module 100 calculates one of several "average" RSSI using various mathematical models. This "average" could be a traditional average, a moving average, a weighted average, a median, or other similar summary function. The adapter module 100 could pre-process the historical data before running the function, such as to eliminate top and bottom data points, suspect data points, etc.).

With respect to claim 19,
The examiner notes that the claim reads as follows:
A mobile device comprising: a transceiver unit configured to detect a radio signal and an associated authorisation request packet from a second mobile device over a Bluetooth Low Energy air interface, the authorisation request 
a processor in communication with the transceiver unit; 
a data structure stored in a memory accessible to the processor; 
program code stored in the memory and executable by the processor to: 
determine a received signal strength indicator (RSSIm) of the detected radio signal;
 store the RSSIm together with an associated time stamp in an historic data structure; 
calculate an average RSSI value, RSSIavg, by performing an averaging analysis on stored RSSIm values in the historical data structure that are associated with the first data attribute; 
and -5-Serial No. 16/341,037 if RSSIavg meets or exceeds the first predetermined RSSI data value, prepare transaction data received from the second mobile device for display on an interface of the first mobile device; 
if RSSIavg does not meet or exceed the first predetermined RSSI data value, determining if RSSIag meets or exceeds the second predetermined RSSI value, and if RSSIavg does meet or exceed the second predetermined RSSI value, downloading a digital certificate of the second mobile device for storage to memory of the first mobile device, wherein the first mobile device is a client device and the second mobile device is a merchant device, and wherein the second predetermined RSSI value is less than the first predetermined RSSI value.
Claim 19 is directed to the system which is implied by the method of claim 1, and therefore rejected on the same rational as claim 1.

With respect to claim 20, Claim 20 is directed to the system which is implied by the method of claim 12, and therefore rejected on the same rational as claim 12.
With respect to claim 21, Claim 21 is directed to the system which is implied by the method of claim 13, and therefore rejected on the same rational as claim 13.
With respect to claim 22, Claim 22 is directed to the system which is implied by the method of claim 15, and therefore rejected on the same rational as claim 15.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 11-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ESTEBAN BERROA whose telephone number is (571)270-3487.  The examiner can normally be reached on Mon-Fri 10:30-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNKCE can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID ESTEBAN BERROA/Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697